Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3, 16, 21-23, 26, and 30-48 are pending as of the reply and amendments filed on 3/2/22. Claims 1, 4-15, 17-20, 24-25, and 27-29 have been canceled. Claims 45-48 have been newly added. 
The rejection of claims 2-3, 16, 21-23, and 30-37 under 35 USC 112(b) is withdrawn in view of the amendments.
The 103 rejection over Karavas in view of Fadini is withdrawn in consideration of Applicants’ arguments.
The nonstatutory double patenting rejection over the claims of USP 8426450 in view of Karavas and Fadini is withdrawn in view of Applicants’ arguments.
Claims 2-3, 16, 21-23, 26, and 30-44 were previously rejected for nonstatutory double patenting over the claims of USP 10624911 in view of Fadini. In the response filed on 3/2/22, Applicants have stated a terminal disclaimer has been filed. However, as of current a terminal disclaimer has not been filed; therefore, the nonstatutory double patenting rejection over the claims of USP 10624911 is maintained. This rejection will be reiterated, with slight modification to address the amended and new claims.
A new rejection under 35 USC 112(b) is made upon consideration of the newly added claims.
Claims 2-3, 16, 21-23, 26, and 30-48 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 is drawn to the formulation of claim 39 comprising netupitant and fosnetupitant at a weight ratio of from 0.01:99.99 to 2:98. However, claim 39 doesn’t recite netupitant; there is insufficient antecedent basis for this limitation.
Claim 48 is drawn the formulation of claim 42 comprising netupitant and fosnetupitant at a weight ratio of from 0.01:99.99 to 2:98. However, claim 42 doesn’t recite netupitant; there is insufficient antecedent basis for this limitation.
To overcome the above rejections, it is suggested “further” be added before “comprising” in the claims.


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 16, 21-23, 26, and 30-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10624911 B2 in view of Fadini et. al., USP 8426450 B1 (patented 4/23/2013, cited in an IDS). The instant claims are drawn to an intravenous liquid formulation comprising from 2.3-30 mg/mL fosnetupitant chloride HCl; an alkalizing agent; and an alkaline pH. The claims of US ‘911 are drawn to a pharmaceutical stable injectable liquid formulation comprising from 2.3-30 mg/mL fosnetupitant as the chloride HCl salt; from 5-50 µg/mL palonosetron HCl; NaOH; disodium EDTA; optionally HCl; and mannitol; instant claim 3 further recites water as a carrier and the pH of the formulation from 7.0-10. The amount of disodium EDTA and mannitol recited by claims 3-6 and 10-13 of US ‘911 encompasses or overlaps with the amounts of disodium EDTA and mannitol recited by instant claims 16, 21-23, and 30-33. The instant claims and the claims of US ‘911 therefore are drawn to liquid formulations and lyophilized formulations of fosnetupitant, including as the chloride HCl salt, NaOH, disodium EDTA, optionally HCl, and mannitol at amounts that are the same or overlap, at a pH range that overlaps. The instant claims don’t explicitly recite the formulation to further comprise palonosetron HCl, as recited by the claims of US ‘911, however, it would have been prima facie obvious to have incorporated this active agent into the instantly claimed formulation, in view of Fadini. Fadini teaches substituted 4-phenyl pyridines having activity as NK-1 receptor antagonists (Title & Abstract; col. 2, lines 15-43). Fadini further teaches pharmaceutical compositions comprising a NK-1 receptor antagonist, and one or more pharmaceutical excipients (col. 2, lines 44-49). Pharmaceutical salts of the agents are taught, including the HCl salt (col. 9, line 54-col. 11, line 7). Formulations for parenteral administration, i.e. liquid dosage forms, are taught (col. 18, lines 9-23; col. 20, lines 43-48). Fadini teaches NK-1 receptor antagonist to include the compound having identical chemical structure to fosnetupitant (col. 34; col. 36, Table 1, compound 1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Fadini teaches the concentration of NK-1 receptor antagonist in formulation to range from about 1-20 mg/mL (col. 21, lines 4-12). Fadini also teaches a 5-HT3 receptor antagonist, such as palonosetron, can be incorporated into the formulation for combination therapy (col. 18, lines 56-67), wherein the amount of palonosetron or pharmaceutical salt thereof is taught to range from about 0.05-2.0 mg per 5 mL (col. 21, lines 24-45). The examiner calculates this range to correspond to 0.01-0.4 mg/mL, or 10-400 µg/mL. Therefore, it would have been prima facie obvious to have incorporated palonosetron, including as the HCl salt into the formulation of the instant claims, at a concentration range of 10-400 µg/mL, which overlaps with the amount of palonosetron HCl recited by claims 1-21 of US ‘911 (5-50 µg/mL), as Fadini teaches incorporating this active agent into stable injectable formulations comprising fosnetupitant. Furthermore, the processes of preparing the formulations as recited by instant claim 26 and claim 7 of US ‘911 involve similar steps. Instant claims 45-46 recite the absence of a phosphate in the formulation, and a phosphate is not recited in the claims of US ‘911. The instant claims and claims of US ‘911 are as such not patentably distinct.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 2-3, 16, 21-23, 26, and 30-48 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627